DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-22 are pending and have been examined.
This action is in reply to the papers filed on 03/15/2019.
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Amendment
The present Office Action is based upon the original patent application filed on 03/15/2019 as modified by the amendment filed on xxx.

Claim Objection
Regarding Claim 13, every claim must end with a period. Claim 13 does not end with a period. Please amend accordingly.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-22 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for diagnosing and predicting electrical pump operation.
Claim 1 recites [a] method comprising: receiving operational data associated with an operating condition of a pump; determining prognostic data using the received operational data and a first predictive model trained to receive operational data and, in response to the receiving, generate prognostic data associated with the pump, the prognostic data including a plurality of metrics associated with the pump and predicted in relation to the operational data; and transmitting the prognostic data, wherein at least one of the receiving, the determining, and the transmitting is performed by at least one data processor forming part of at least one computing system.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-10 recite a method and, therefore, are directed to the statutory class of a process. Claims 11-20 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 21 and 22 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method comprising:

No additional elements are positively claimed.
receiving operational data associated with an operating condition of a pump;
This limitation includes the step(s) of: receiving operational data associated with an operating condition of a pump. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., receiving operational data associated with a pump) in order to facilitate diagnosing and predicting electrical pump operations which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed. The pump is not positively claimed. Instead, this feature merely claims receiving data.
determining prognostic data using the received operational data and a first predictive model trained to receive operational data and, in response to the receiving, generate prognostic data associated with the pump, the prognostic data including a plurality of metrics associated with the pump and predicted in relation to the operational data; and 

This limitation includes the step(s) of: determining prognostic data using the received operational data and a first predictive model trained to receive operational data and, in response to the receiving, generate prognostic data associated with the pump, the prognostic data including a plurality of metrics associated with the pump and predicted in relation to the operational data. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., receiving and transmitting information) and processing known information in order to facilitate diagnosing and predicting electrical pump operations which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed. The pump is not positively claimed. Instead, this feature merely claims receiving data and processing the data using a model. 
transmitting the prognostic data, wherein at least one of the receiving, the determining, and the transmitting is performed by at least one data processor forming part of at least one computing system.

This limitation includes the step(s) of: transmitting the prognostic data, wherein at least one of the receiving, the determining, and the transmitting is performed by at least one data processor forming part of at least one computing system. 
But for the processor and computer system, this limitation is directed to communicating known information (e.g., transmitting information) in order to facilitate diagnosing and predicting electrical pump operations which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
transmitting the prognostic data, wherein at least one of the receiving, the determining, and the transmitting is performed by at least one data processor forming part of at least one computing system


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating and processing known data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to communicate and process known data. Applicant’s Specification (PGPub. 2019/0287005 [0077]) refers to a general computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed processor and computer system merely communicates and processes known data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claim 11 and CRM claim 21 also contains the identified abstract ideas, with the additional elements of a processor, display, and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-7, 9-14, and 16-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims receiving data, determining prognostic data using a model, and transmitting data. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from diagnosing and predicting electrical pump operation. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 21 are rejected under 35 U.S.C. 103 as being unpatentable over: Mangutov et al. 2017/0268517 (Siemens) 2017/0268517; in view of Sustaeta et al. 2009/0210081.
Claim 1. Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 teaches A method comprising: receiving operational data associated with an operating condition of a pump (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0018 - to train the SVM model, real data of the pump is used, and the SVM is adjusted to real operational conditions of the pump] In order to train the SVM model, real data of the pump is used, and the SVM is adjusted to real operational conditions of the pump. This combined model is also termed an H-Q-SVM model. In general, the machine learning system comprises two stages, i.e., a first stage, which represents a training stage or learning stage, respectively, and a second stage, which represents a testing stage or maintenance stage, respectively, which belongs to the intended operation of the apparatus.); determining prognostic data using the received operational data and a first predictive model trained to receive operational data (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0018] In order to train the SVM model, real data of the pump is used, and the SVM is adjusted to real operational conditions of the pump. This combined model is also termed an H-Q-SVM model. In general, the machine learning system comprises two stages, i.e., a first stage, which represents a training stage or learning stage, respectively, and a second stage, which represents a testing stage or maintenance stage, respectively, which belongs to the intended operation of the apparatus. [0022 - a prediction can be provided that a failure may appear in the nearest future (making a prediction is interpreted as determining prognostic data)] The control module is configured to estimate an estimated output quantity data value of the pump based on the signal of the operational parameter. For this purpose, the control module preferably uses a pump specification module, especially a pump specification H-Q-curve-based model. This allows for the control module to estimate the output quantity, which should be physically provided at the output of the pump. However, in reality, deviations appear between the estimated output quantity data value and the real output quantity data value provided by the pump. This difference can be further processed to determine whether the pump is going to fail or is still in normal operation mode. Preferably, a prediction can be provided that a failure may appear in the nearest future, especially, for the intended use of the disclosed embodiments of the invention in the area of infrastructure. This is an advantage in order to enhance reliability of the infrastructure. So, the failure detection of a pump can be improved by use of the disclosed embodiments of the invention.) and, in response to the receiving, generate prognostic data associated with the pump, the prognostic data including a plurality of metrics associated with the pump and predicted in relation to the operational data (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0022 - processed to determine whether the pump is going to fail or is still in normal operation mode … a prediction can be provided that a failure may appear in the nearest future] The control module is configured to estimate an estimated output quantity data value of the pump based on the signal of the operational parameter. For this purpose, the control module preferably uses a pump specification module, especially a pump specification H-Q-curve-based model. This allows for the control module to estimate the output quantity, which should be physically provided at the output of the pump. However, in reality, deviations appear between the estimated output quantity data value and the real output quantity data value provided by the pump. This difference can be further processed to determine whether the pump is going to fail or is still in normal operation mode. Preferably, a prediction can be provided that a failure may appear in the nearest future, especially, for the intended use of the disclosed embodiments of the invention in the area of infrastructure. This is an advantage in order to enhance reliability of the infrastructure. So, the failure detection of a pump can be improved by use of the disclosed embodiments of the invention. [0032] According to a further embodiment, the control module is configured to receive signals of all operational parameters of the pump and to estimate the estimated output quantity data value based on all signals of the operational parameters. This allows the further improvement of the accuracy of the monitoring of the pump. For example, for the operational parameters, individual sensors can be provided at the pump. The control module is preferably provided with respective connectors so that each of the sensors can be connected with the control module.); and transmitting the prognostic data, wherein at least one of the receiving, the determining, and the transmitting is performed by at least one data processor forming part of at least one computing system (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0020 - communication interface] The apparatus can be a hardware component, which may include electric circuitry, a computer, combinations thereof, or the like. The apparatus may also comprise a silicone chip providing an electric circuitry establishing the afore-mentioned components. The apparatus may further be in communication with a communication network, such as a local area network (LAN) the internet, or the like, preferably via a communication interface. [0024 - an output error status signal of the pump is provided, … this signal may be communicated to a central monitoring station] The error detection unit is further configured to provide a difference data value by subtracting the estimated output quantity data value from the measured output quantity data value. This difference data value is compared with a predetermined threshold value to receive a comparison result. Depending on the comparison result, an output error status signal of the pump is provided, preferably output from the error detection unit, preferably the apparatus. This signal can be used for indicate the error status of the pump, such as by indicating visually or acoustically combinations thereof. Moreover, this signal may be communicated to a central monitoring station.).
Claim 11. Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 further teaches A system comprising: a first computing device, including a data processor and a memory storing computer-readable instructions and a plurality of prediction models, the processor configured to execute the computer-readable instructions pump (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0037 - computer-executable components] In accordance with a further embodiment of the invention, one or more computer program products include a program for a processing device, comprising software code portions of a program for performing the steps of the method in accordance with the invention when the program is executed on the processing device. The computer program products comprise further computer-executable components which, when the program is executed on a computer, are configured to perform the respective method as referred to herein above. The above computer program product/products may be formed as a computer-readable storage medium.), which when executed, cause the processor to perform operations including receiving operational data associated with an operating condition a pump (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0018 - to train the SVM model, real data of the pump is used, and the SVM is adjusted to real operational conditions of the pump] In order to train the SVM model, real data of the pump is used, and the SVM is adjusted to real operational conditions of the pump. This combined model is also termed an H-Q-SVM model. In general, the machine learning system comprises two stages, i.e., a first stage, which represents a training stage or learning stage, respectively, and a second stage, which represents a testing stage or maintenance stage, respectively, which belongs to the intended operation of the apparatus.); determining prognostic data using the received operational data and a first predictive model trained to receive operational data (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0018] In order to train the SVM model, real data of the pump is used, and the SVM is adjusted to real operational conditions of the pump. This combined model is also termed an H-Q-SVM model. In general, the machine learning system comprises two stages, i.e., a first stage, which represents a training stage or learning stage, respectively, and a second stage, which represents a testing stage or maintenance stage, respectively, which belongs to the intended operation of the apparatus. [0022 - a prediction can be provided that a failure may appear in the nearest future (making a prediction is interpreted as determining prognostic data)] The control module is configured to estimate an estimated output quantity data value of the pump based on the signal of the operational parameter. For this purpose, the control module preferably uses a pump specification module, especially a pump specification H-Q-curve-based model. This allows for the control module to estimate the output quantity, which should be physically provided at the output of the pump. However, in reality, deviations appear between the estimated output quantity data value and the real output quantity data value provided by the pump. This difference can be further processed to determine whether the pump is going to fail or is still in normal operation mode. Preferably, a prediction can be provided that a failure may appear in the nearest future, especially, for the intended use of the disclosed embodiments of the invention in the area of infrastructure. This is an advantage in order to enhance reliability of the infrastructure. So, the failure detection of a pump can be improved by use of the disclosed embodiments of the invention.) and, in response to the receiving, generate prognostic data associated with the pump, the prognostic data including a plurality of metrics associated with the pump and predicted in relation to the operational data (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0022 - processed to determine whether the pump is going to fail or is still in normal operation mode … a prediction can be provided that a failure may appear in the nearest future] The control module is configured to estimate an estimated output quantity data value of the pump based on the signal of the operational parameter. For this purpose, the control module preferably uses a pump specification module, especially a pump specification H-Q-curve-based model. This allows for the control module to estimate the output quantity, which should be physically provided at the output of the pump. However, in reality, deviations appear between the estimated output quantity data value and the real output quantity data value provided by the pump. This difference can be further processed to determine whether the pump is going to fail or is still in normal operation mode. Preferably, a prediction can be provided that a failure may appear in the nearest future, especially, for the intended use of the disclosed embodiments of the invention in the area of infrastructure. This is an advantage in order to enhance reliability of the infrastructure. So, the failure detection of a pump can be improved by use of the disclosed embodiments of the invention. [0032] According to a further embodiment, the control module is configured to receive signals of all operational parameters of the pump and to estimate the estimated output quantity data value based on all signals of the operational parameters. This allows the further improvement of the accuracy of the monitoring of the pump. For example, for the operational parameters, individual sensors can be provided at the pump. The control module is preferably provided with respective connectors so that each of the sensors can be connected with the control module.), determining diagnostic data using the received operational data and a second predictive model trained to receive operational data and, in response to the receiving, generate diagnostic data associated with the pump, the diagnostic data including a plurality of metrics associated with an anomalous operating condition of the pump and predicted in relation to the operational data, and transmitting the prognostic data and the diagnostic data (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0020 - communication interface] The apparatus can be a hardware component, which may include electric circuitry, a computer, combinations thereof, or the like. The apparatus may also comprise a silicone chip providing an electric circuitry establishing the afore-mentioned components. The apparatus may further be in communication with a communication network, such as a local area network (LAN) the internet, or the like, preferably via a communication interface. [0024 - an output error status signal of the pump is provided, … this signal may be communicated to a central monitoring station] The error detection unit is further configured to provide a difference data value by subtracting the estimated output quantity data value from the measured output quantity data value. This difference data value is compared with a predetermined threshold value to receive a comparison result. Depending on the comparison result, an output error status signal of the pump is provided, preferably output from the error detection unit, preferably the apparatus. This signal can be used for indicate the error status of the pump, such as by indicating visually or acoustically combinations thereof. Moreover, this signal may be communicated to a central monitoring station.); and a second computing device coupled to the first computing device via a network, the second computing device including a display configured to present the transmitted prognostic data and the diagnostic data via the display (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0020 - communication interface] The apparatus can be a hardware component, which may include electric circuitry, a computer, combinations thereof, or the like. The apparatus may also comprise a silicone chip providing an electric circuitry establishing the afore-mentioned components. The apparatus may further be in communication with a communication network, such as a local area network (LAN) the internet, or the like, preferably via a communication interface.).
Claim 21. Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 further teaches A non-transitory computer readable storage medium containing program instructions (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0037 - computer-executable components] In accordance with a further embodiment of the invention, one or more computer program products include a program for a processing device, comprising software code portions of a program for performing the steps of the method in accordance with the invention when the program is executed on the processing device. The computer program products comprise further computer-executable components which, when the program is executed on a computer, are configured to perform the respective method as referred to herein above. The above computer program product/products may be formed as a computer-readable storage medium.), which when executed by at least one data processor causes the at least one data processor to perform operations comprising: receive, by a first computing device, operational data associated with an operating condition of a pump (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0008 - a control module configured to receive at least one signal representing an operational parameter of the pump] This and other objects and advantages are achieved in accordance with the invention by an apparatus, a method and a computer program product, where the apparatus comprises a control module configured to receive at least one signal representing an operational parameter of the pump, and to estimate an estimated output quantity data value of the pump based on the signal of the operational parameter, and a error detection unit configured to receive the estimated output quantity data value from the control module, receive a measured output quantity data value of the pump provided by a sensor, provide a difference data value by subtracting the estimated output quantity data value from the measured output quantity data value, compare the difference data value with a predetermined threshold value and to provide a corresponding comparison result, and to output an error status signal of the pump based on the comparison result.) (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0018 - to train the SVM model, real data of the pump is used, and the SVM is adjusted to real operational conditions of the pump] In order to train the SVM model, real data of the pump is used, and the SVM is adjusted to real operational conditions of the pump. This combined model is also termed an H-Q-SVM model. In general, the machine learning system comprises two stages, i.e., a first stage, which represents a training stage or learning stage, respectively, and a second stage, which represents a testing stage or maintenance stage, respectively, which belongs to the intended operation of the apparatus.), the operating condition including at least one of a motor failure, a pump failure, a cable or motor lead extension failure, a seal failure, a shaft failure, and coupling failure (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0014 - detection of pump motor failures can be provided by use of a motor current signature analysis method] Additionally, if the pump is driven by an electric motor, detection of pump motor failures can be provided by use of a motor current signature analysis method. This method is based on analysis of motor current consumption. This allows for different types of faults to be detected, but requires measuring the motor current with a high sampling rate. This is challenging for many pump applications.); determine, by the first computing device, prognostic data using the received operational data and a first predictive model trained to receive operational data (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0018] In order to train the SVM model, real data of the pump is used, and the SVM is adjusted to real operational conditions of the pump. This combined model is also termed an H-Q-SVM model. In general, the machine learning system comprises two stages, i.e., a first stage, which represents a training stage or learning stage, respectively, and a second stage, which represents a testing stage or maintenance stage, respectively, which belongs to the intended operation of the apparatus. [0022 - a prediction can be provided that a failure may appear in the nearest future (making a prediction is interpreted as determining prognostic data)] The control module is configured to estimate an estimated output quantity data value of the pump based on the signal of the operational parameter. For this purpose, the control module preferably uses a pump specification module, especially a pump specification H-Q-curve-based model. This allows for the control module to estimate the output quantity, which should be physically provided at the output of the pump. However, in reality, deviations appear between the estimated output quantity data value and the real output quantity data value provided by the pump. This difference can be further processed to determine whether the pump is going to fail or is still in normal operation mode. Preferably, a prediction can be provided that a failure may appear in the nearest future, especially, for the intended use of the disclosed embodiments of the invention in the area of infrastructure. This is an advantage in order to enhance reliability of the infrastructure. So, the failure detection of a pump can be improved by use of the disclosed embodiments of the invention.) and, in response to the receiving, generate prognostic data associated with the pump (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0022 - processed to determine whether the pump is going to fail or is still in normal operation mode … a prediction can be provided that a failure may appear in the nearest future] The control module is configured to estimate an estimated output quantity data value of the pump based on the signal of the operational parameter. For this purpose, the control module preferably uses a pump specification module, especially a pump specification H-Q-curve-based model. This allows for the control module to estimate the output quantity, which should be physically provided at the output of the pump. However, in reality, deviations appear between the estimated output quantity data value and the real output quantity data value provided by the pump. This difference can be further processed to determine whether the pump is going to fail or is still in normal operation mode. Preferably, a prediction can be provided that a failure may appear in the nearest future, especially, for the intended use of the disclosed embodiments of the invention in the area of infrastructure. This is an advantage in order to enhance reliability of the infrastructure. So, the failure detection of a pump can be improved by use of the disclosed embodiments of the invention. [0032] According to a further embodiment, the control module is configured to receive signals of all operational parameters of the pump and to estimate the estimated output quantity data value based on all signals of the operational parameters. This allows the further improvement of the accuracy of the monitoring of the pump. For example, for the operational parameters, individual sensors can be provided at the pump. The control module is preferably provided with respective connectors so that each of the sensors can be connected with the control module.) (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0009] The objects of the invention are also achieved by a method for monitoring of a pump, where the method comprises receiving at least one signal representing an operational parameter of the pump, estimating an estimated output quantity data value of the pump based on the signal of the operational parameter, receiving the estimated output quantity data value from the control module, receiving a measured output quantity data value of the pump provided by a sensor, providing a difference data value by subtracting the estimated output quantity data value from the measured output quantity data value, comparing the difference data value with a predetermined threshold value and providing a corresponding comparison result, and outputting an error status signal of the pump based on the comparison result. Finally, the invention further relates to a computer program product. [0051] The control module 60 is further configured to estimate an estimated output quantity data value 72 of the pump 16, where estimation is based on the signals of the operational parameters 74, 76. For estimation purposes, the control module 60 uses for the purpose of estimation a H-Q-model estimation 34 which, in turn, is based on pump curves (FIG. 2) provided by the manufacturer of the centrifugal pump 16. The estimated output quantity data value 72 is an output value of the control module 60, which is provided for further processing of the apparatus 100.), the prognostic data including a plurality of metrics associated with the pump (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0032] According to a further embodiment, the control module is configured to receive signals of all operational parameters of the pump and to estimate the estimated output quantity data value based on all signals of the operational parameters. This allows the further improvement of the accuracy of the monitoring of the pump. For example, for the operational parameters, individual sensors can be provided at the pump. The control module is preferably provided with respective connectors so that each of the sensors can be connected with the control module.) and predicted in relation to the operational data (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0016] Additionally, the SVM model is added, which enhances the estimated output of the pump specification model with regard to real output quantity by resulting in a smaller error than merely the simple use of the H-Q-model. This allows for more accurate pump monitoring and, especially, enhances prediction of failure.), determine, by the first computing device, diagnostic data using the received operational data and a second predictive model trained to receive operational data (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0018] In order to train the SVM model, real data of the pump is used, and the SVM is adjusted to real operational conditions of the pump. This combined model is also termed an H-Q-SVM model. In general, the machine learning system comprises two stages, i.e., a first stage, which represents a training stage or learning stage, respectively, and a second stage, which represents a testing stage or maintenance stage, respectively, which belongs to the intended operation of the apparatus.) and, in response to the receiving, generate diagnostic data associated with the pump, the diagnostic data including a plurality of metrics associated with an anomalous operating condition of the pump and predicted in relation to the operational data (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0012 - Deviation of such a system from the model indicates abnormal behaviour, which allows fault detection in advance] The disclosed embodiments of the invention are based on the fact that a failure of a pump can be detected in advance when surveying at least one parameter of the pump and considering further at least one output quantity of the pump. In one embodiment, vibration analysis of the pump is used. A vibration sensor is installed at the pump. This allows monitoring of pump vibrations to determine the actual error condition of the pump. Moreover, in accordance with another embodiment, a pump system model is used for fault detection, where all parameters of the pump are preferably measured. Deviation of such a system from the model indicates abnormal behaviour, which allows fault detection in advance. This may provide good results in fault detection but design of such a system is challenging because models are strongly affected by external or specific conditions. [0046] FIG. 7 a diagram schematically showing a fault index, where an index in the range of 1 relates to normal behaviour of the pump and an index of the range of 0 relates to an abnormal behaviour of the pump), transmit, by the first computing device, the prognostic data and the diagnostic data to a second computing device coupled to the first computing device via a network (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0020] The apparatus can be a hardware component, which may include electric circuitry, a computer, combinations thereof, or the like. The apparatus may also comprise a silicone chip providing an electric circuitry establishing the afore-mentioned components. The apparatus may further be in communication with a communication network, such as a local area network (LAN) the internet, or the like, preferably via a communication interface. [0024] The error detection unit is further configured to provide a difference data value by subtracting the estimated output quantity data value from the measured output quantity data value. This difference data value is compared with a predetermined threshold value to receive a comparison result. Depending on the comparison result, an output error status signal of the pump is provided, preferably output from the error detection unit, preferably the apparatus. This signal can be used for indicate the error status of the pump, such as by indicating visually or acoustically combinations thereof. Moreover, this signal may be communicated to a central monitoring station.), and provide, via a display of the second computing device, the prognostic data and the diagnostic data for display (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0020 – communications interface] The apparatus can be a hardware component, which may include electric circuitry, a computer, combinations thereof, or the like. The apparatus may also comprise a silicone chip providing an electric circuitry establishing the afore-mentioned components. The apparatus may further be in communication with a communication network, such as a local area network (LAN) the internet, or the like, preferably via a communication interface.).
Regarding Claims 1, 11, and 21: Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 may not expressly disclose the “prognostic and diagnostic” features, however, Sustaeta et al. 2009/0210081 teaches these features as follows (Sustaeta et al. 2009/0210081 [0026 - a controller operatively associated with the system includes a diagnostic component to diagnose an operating condition associated with the pump. The operating conditions detected by the diagnostic component may include motor or pump faults, or failure and/or degradation, and/or failure prediction (e.g., prognostics) in one or more system components] Yet another aspect of the invention provides for operating a motorized system, wherein a controller operatively associated with the system includes a diagnostic component to diagnose an operating condition associated with the pump. The operating conditions detected by the diagnostic component may include motor or pump faults, or failure and/or degradation, and/or failure prediction (e.g., prognostics) in one or more system components. The controller provides a control signal to the system motor drive according to a setpoint and a diagnostic signal from the diagnostic component according to the diagnosed operating condition in the pump. The diagnostic component may perform signature analysis of signals from one or more sensors associated with the pump or motorized system, in order to diagnose the operating condition.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 to include the prognostic and diagnostic features as taught by Sustaeta et al. 2009/0210081. One of ordinary skill in the art would have been motivated to do so in order to collect both prognostic and diagnostic data on a pump for further processing using a model which should prove to improve user experience, maximize profits, and optimize revenue (i.e., improve user experience).

Claims 2, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over: Mangutov et al. 2017/0268517 (Siemens) 2017/0268517; in view of Sustaeta et al. 2009/0210081.
Claim 2. Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 further teaches The method of claim 1, wherein the operational data used in determining prognostic data associated with the pump includes sensor data received during operation of the pump (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0023 - The sensor may be a separate component or the sensor may be integral with the apparatus] The apparatus further comprises the error detection unit, which is configured to receive the estimated output quantity data value from the control module. Generally, the error detection unit can be integral with the control module. However, it can also be a separate component. The error detection unit is configured to receive a measured output quantity data value of the pump provided by a sensor. The output quantity data value can be an output flow of the pump, an output pressure of the pump, or a combination thereof. Consequently, the sensor may be connected to the pump to provide the respective value. The sensor may be a separate component or the sensor may be integral with the apparatus. [0032 - control module is configured to receive signals of all operational parameters of the pump and to estimate the estimated output quantity data value based on all signals of the operational parameters] According to a further embodiment, the control module is configured to receive signals of all operational parameters of the pump and to estimate the estimated output quantity data value based on all signals of the operational parameters. This allows the further improvement of the accuracy of the monitoring of the pump. For example, for the operational parameters, individual sensors can be provided at the pump. The control module is preferably provided with respective connectors so that each of the sensors can be connected with the control module. [0052 – pressure sensor] FIG. 4 shows a pump arrangement 52 comprising the centrifugal pump 16. The operational parameter 76 impinges on the centrifugal pump 16. At the inlet 18 site, the centrifugal pump 16 comprises a first pressure sensor 54, whereas, at the outlet 20, a second pressure sensor 56 is provided. The pressure sensors 54, 56 provide signal to a head unit 58 that calculates the head of the signals supplied by the pressure sensors 54, 56. The head unit 58 provides the operational parameter 74 as an output that is supplied to the apparatus 100, i.e., to the control module 60.).
Claim 12. The system of claim 11, wherein the operational data used in determining prognostic data associated with the pump includes sensor data received during operation of the pump.
Claim 12, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 
Claim 14. The system of claim 11, wherein the operational data used in determining diagnostic data associated with the pump includes streaming sensor data received during operation of the pump.
Claim 14, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over: Mangutov et al. 2017/0268517 (Siemens) 2017/0268517; in view of Sustaeta et al. 2009/0210081.
Claim 3. Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 further teaches The method of claim 1, wherein the operating condition includes a motor failure, a pump failure, a cable or motor lead extension failure, a seal failure, a shaft failure, and coupling failure (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0014 - detection of pump motor failures can be provided by use of a motor current signature analysis method] Additionally, if the pump is driven by an electric motor, detection of pump motor failures can be provided by use of a motor current signature analysis method. This method is based on analysis of motor current consumption. This allows for different types of faults to be detected, but requires measuring the motor current with a high sampling rate. This is challenging for many pump applications.).
Claim 13. The system of claim 11, wherein the operating condition includes a motor failure, a pump failure, a cable or motor lead extension failure, a seal failure, a shaft failure, and coupling failure
Claim 13, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over: Mangutov et al. 2017/0268517 (Siemens) 2017/0268517; in view of Sustaeta et al. 2009/0210081; in further view of Crowley et al. 2014/0006244.
Claim 4. Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 may not expressly disclose the “aggregating and normalizing” features, however, Crowley et al. 2014/0006244 teaches The method of claim 1, further comprising aggregating and normalizing the operational data prior to determining prognostic data associated with the pump (Crowley et al. 2014/0006244 [0017 - a system for receiving, aggregating, normalizing, storing, and managing private data from multiple disparate private data sources] FIG. 1 illustrates an example embodiment of a system for receiving, aggregating, normalizing, storing, and managing private data from multiple disparate private data sources. [0018] FIG. 2 depicts an example computer system for receiving, aggregating, normalizing, storing, and managing private data from multiple disparate private data sources. [0019] FIG. 3 illustrates a flow chart illustrating example procedures for receiving, aggregating, normalizing, storing, and managing private data from multiple disparate private data sources. [0021] FIG. 5 illustrates an example embodiment of a system for receiving, aggregating, normalizing, storing, and managing private data from multiple disparate private financial data sources.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 to include the aggregating and normalizing features as taught by Crowley et al. 2014/0006244. One of ordinary skill in the art would have been motivated to do so in order to aggregate and normalize data from multiple sources into a single data set which should prove to improve user experience, maximize profits, and optimize revenue (i.e., improve user experience).
Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 may not expressly disclose the “prognostic and diagnostic” features, however, Sustaeta et al. 2009/0210081 teaches these features as follows (Sustaeta et al. 2009/0210081 [0026 - a controller operatively associated with the system includes a diagnostic component to diagnose an operating condition associated with the pump. The operating conditions detected by the diagnostic component may include motor or pump faults, or failure and/or degradation, and/or failure prediction (e.g., prognostics) in one or more system components] Yet another aspect of the invention provides for operating a motorized system, wherein a controller operatively associated with the system includes a diagnostic component to diagnose an operating condition associated with the pump. The operating conditions detected by the diagnostic component may include motor or pump faults, or failure and/or degradation, and/or failure prediction (e.g., prognostics) in one or more system components. The controller provides a control signal to the system motor drive according to a setpoint and a diagnostic signal from the diagnostic component according to the diagnosed operating condition in the pump. The diagnostic component may perform signature analysis of signals from one or more sensors associated with the pump or motorized system, in order to diagnose the operating condition.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 to include the prognostic and diagnostic features as taught by Sustaeta et al. 2009/0210081. One of ordinary skill in the art would have been motivated to do so in order to collect both prognostic and diagnostic data on a pump for further processing using a model which should prove to improve user experience, maximize profits, and optimize revenue (i.e., improve user experience).
Claim 15. The system of claim 11, wherein the computer-readable instructions further cause the processor to aggregate and normalize the operational data prior to determining prognostic data associated with the pump.
Claim 15, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over: Mangutov et al. 2017/0268517 (Siemens) 2017/0268517; in view of Sustaeta et al. 2009/0210081; in further view of Greene et al. 2015/0127425.
Claim 5. Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 may not expressly disclose the claimed features, however, Greene et al. 2015/0127425 teaches The method of claim 1, wherein the plurality of metrics included in the determined prognostic data includes at least one of a remaining use life estimate for the pump, a survivability estimate for the pump, and a Weibull distribution for a failure of the pump as a function of time (Greene et al. 2015/0127425 [0037 – remaining useful life] Prognostic layer 104 is responsible for the formulation of the battery models that retain physical significance while achieving computational tractability. Moreover, prognostic layer 104 includes a model adaptation module (not shown in FIG. 1), which updates the battery models with run-time data. Model adaptation also plays an important role in battery prognostics because parameter values may differ from one battery to another, or for the same battery from one cycle to the next. Furthermore, for any given cycle, the parameter values may be non-stationary. In some embodiments, nonlinear filters customized for battery applications are included in the model adaption module. These nonlinear filters, such as a Particle Filter (PF), can combine Bayesian learning techniques with importance-sampling to provide good state-tracking performance while keeping the computational load tractable. The idea is to represent the system state as a probability density function (pdf) that is approximated by a set of particles (points) representing sampled values from the unknown state space, and a set of associated weights denoting discrete probability masses. The particles are generated from an a priori estimate of the state pdf, propagated through time using a nonlinear process model, and recursively updated from measurements through a measurement model. The main advantage of PFs here is that model parameters are included as a part of the state vector to be tracked, thus performing model identification in conjunction with state estimation. Whenever prediction is desired, one may run the model with the latest updated parameter values to get the desired operational trajectory under expected loads. The weights associated with these trajectories can be used to compute the remaining useful life (RUL) distribution of the battery. Given this prognostic capability, it is possible to use the RUL pdfs in a decision-theoretic framework inside the system manager to optimize battery use.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 to include the remaining use life estimate features as taught by Greene et al. 2015/0127425. One of ordinary skill in the art would have been motivated to do so in order to estimate when to order replacement parts or schedule service which should prove to improve user experience, maximize profits, and optimize revenue (i.e., improve user experience).
Claim 16. The system of claim 11, wherein the plurality of metrics included in the determined prognostic data includes at least one of a remaining use life estimate for the pump, a survivability estimate for the pump, and a Weibull distribution determined for a failure of the pump as a function of time.
Claim 16, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 


Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over: Mangutov et al. 2017/0268517 (Siemens) 2017/0268517; in view of Sustaeta et al. 2009/0210081; in further view of Greene et al. 2015/0127425.
Claim 6. Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 may not expressly disclose the claimed features, however, Greene et al. 2015/0127425 teaches The method of claim 5, wherein the remaining use life estimate (Greene et al. 2015/0127425 [0037 - remaining useful life (RUL)] Prognostic layer 104 is responsible for the formulation of the battery models that retain physical significance while achieving computational tractability. Moreover, prognostic layer 104 includes a model adaptation module (not shown in FIG. 1), which updates the battery models with run-time data. Model adaptation also plays an important role in battery prognostics because parameter values may differ from one battery to another, or for the same battery from one cycle to the next. Furthermore, for any given cycle, the parameter values may be non-stationary. In some embodiments, nonlinear filters customized for battery applications are included in the model adaption module. These nonlinear filters, such as a Particle Filter (PF), can combine Bayesian learning techniques with importance-sampling to provide good state-tracking performance while keeping the computational load tractable. The idea is to represent the system state as a probability density function (pdf) that is approximated by a set of particles (points) representing sampled values from the unknown state space, and a set of associated weights denoting discrete probability masses. The particles are generated from an a priori estimate of the state pdf, propagated through time using a nonlinear process model, and recursively updated from measurements through a measurement model. The main advantage of PFs here is that model parameters are included as a part of the state vector to be tracked, thus performing model identification in conjunction with state estimation. Whenever prediction is desired, one may run the model with the latest updated parameter values to get the desired operational trajectory under expected loads. The weights associated with these trajectories can be used to compute the remaining useful life (RUL) distribution of the battery. Given this prognostic capability, it is possible to use the RUL pdfs in a decision-theoretic framework inside the system manager to optimize battery use. [0038 - remaining useful life (RUL)] In some embodiments, whenever prediction is desired for evaluating an operation plan, prognostic layer 104 runs the battery model over the desired time-horizon with the latest updated parameter values to limit the uncertainty bounds and to get the desired SOH trajectory under expected loads. Prognostic layer 104 can further use these trajectories to compute the remaining useful life (RUL) of the battery as a time distribution when the SOH is degraded beyond acceptable limits. Given this prognostic capability, these RUL probability density functions (pdfs) will be compared to expected cycle-life to derive the lifecycle cost that can be further used as an input to economic optimization layer 102, as shown in FIG. 1. The time-horizons for prognostics demanded here can range from minutes to years, as the battery SOC in the near future is needed to plan deployment in the short-term and long-term SOH predictions are a key driver of all economic optimization decisions. [0007 - confidence level] One embodiment of the present invention provides an energy-asset control system for utilizing an energy asset to provide one of more modes of operation services. The system includes an economic optimizer configured to identify at least one mode of operation opportunity based on current and/or future market conditions; a prognostics module configured to perform a prognostic analysis associated with the mode of operation opportunity for the energy asset using an existing model, and determine a confidence level associated with the prognostic analysis; and an operation controller. The economic optimizer is further to configured to, in response to the prognostics module determining the confidence level exceeding a predetermined threshold, determine an expected profit of the mode of operation opportunity based on outcomes of the prognostic analysis; and optimize, over a predetermined time period, a usage of the energy asset based on the expected profit of the mode of operation opportunity.) and 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 to include the remaining use life estimate features as taught by Greene et al. 2015/0127425. One of ordinary skill in the art would have been motivated to do so in order to estimate when to order replacement parts or schedule service which should prove to improve user experience, maximize profits, and optimize revenue (i.e., improve user experience).
Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 further teaches the survivability estimate each include a confidence interval estimate (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0077 – confidence value] The centers AKM clusters are allocated to centers of corresponding Gaussian bells, as can be seen from FIG. 8 with respect to L1. The sum of all Gaussian bells is calculated to obtain the membership function. The sum of the Gaussian bells shall be preferably a unit in case of these bells overlap. Next, normalization is applied to set the confidence values p.sup.c calculated by neural clouds in boundaries between 0 to 1 (see FIG. 8). [0078] The neural clouds encapsulate all previous history of selected parameters for a given training period. After training, the neural clouds calculate a confidence value for every new status of the pump 16, describing the confidence value of normal behaviour. [0079] In accordance with the invention, the one-dimensional neural clouds construct membership function for the model error of thermal-mechanical fatigue (TF) simulation and provides a fuzzy output of confidence values between 0 and 1.).
Claim 17. The system of claim 16, wherein the remaining use life estimate and the survivability estimate each include a confidence interval estimate.
Claim 17, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over: Mangutov et al. 2017/0268517 (Siemens) 2017/0268517; in view of Sustaeta et al. 2009/0210081; in further view of Jackson 2012/0166249.
Claim 7. Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 may not expressly disclose the claimed features, however, Jackson 2012/0166249 teaches The method of claim 1 further comprising, determining one or more of the plurality of metrics included in the prognostic data exceed a pre-determined threshold value associated with the future operating condition of the pump; assigning, in response to the determining, a risk value to the pump; and prioritizing the pump based on the assigned risk value (Jackson 2012/0166249 [0011 – risk index] According to one aspect of the present invention there is provided an asset management system for a plurality of assets, comprising a plurality of sensors for determining one or more operating conditions for each of said assets; one or more processors for determining a risk profile for each of the assets over time and calculating there-from a risk index value for each asset, the risk index providing a relative indicator of the need for maintenance of an asset; and, establishing a queue and entering each asset into the queue once the risk index for that asset matches or exceeds a predetermined threshold value, the position of the asset in the queue being determined based upon the value of its risk index.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 to include the risk value features as taught by Jackson 2012/0166249. One of ordinary skill in the art would have been motivated to do so in order to estimate when to order replacement parts or schedule service which should prove to improve user experience, maximize profits, and optimize revenue (i.e., improve user experience).
Claim 18. The system of claim 11, wherein the computer-readable instructions further cause the processor to determine one or more of the plurality of metrics included in the prognostic data exceed a pre-determined threshold value associated with the future operating condition of the pump; assign, in response to the determining, a risk value to the pump; and prioritize the pump based on the assigned risk value.
Claim 18, has similar limitations as of Claim(s) 7, therefore it is REJECTED under the same rationale as Claim(s) 7. 


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over: Mangutov et al. 2017/0268517 (Siemens) 2017/0268517; in view of Sustaeta et al. 2009/0210081; in further view of Greene et al. 2015/0127425.
Claim 8. Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 further teaches The method of claim 1, further comprising, generating a notification based on determining one or more of the plurality of metrics included in the prognostic data exceed a pre-determined threshold value associated with the future operating condition of the pump; and providing the notification to one or more computing devices communicatively coupled to the at least one data processor (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0008 - output an error status signal of the pump based on the comparison result] This and other objects and advantages are achieved in accordance with the invention by an apparatus, a method and a computer program product, where the apparatus comprises a control module configured to receive at least one signal representing an operational parameter of the pump, and to estimate an estimated output quantity data value of the pump based on the signal of the operational parameter, and a error detection unit configured to receive the estimated output quantity data value from the control module, receive a measured output quantity data value of the pump provided by a sensor, provide a difference data value by subtracting the estimated output quantity data value from the measured output quantity data value, compare the difference data value with a predetermined threshold value and to provide a corresponding comparison result, and to output an error status signal of the pump based on the comparison result. [0024 - This signal can be used for indicate the error status of the pump, such as by indicating visually or acoustically combinations thereof. Moreover, this signal may be communicated to a central monitoring station] The error detection unit is further configured to provide a difference data value by subtracting the estimated output quantity data value from the measured output quantity data value. This difference data value is compared with a predetermined threshold value to receive a comparison result. Depending on the comparison result, an output error status signal of the pump is provided, preferably output from the error detection unit, preferably the apparatus. This signal can be used for indicate the error status of the pump, such as by indicating visually or acoustically combinations thereof. Moreover, this signal may be communicated to a central monitoring station. [0055] The error detection unit 62 is further configured to provide a difference data value by subtracting 66 the processed estimated output quantity data value 82 from the measured output quantity data value 80. The difference data value is compared 68 with a predetermined threshold value. In response hereto, the error detection unit 62 outputs an error status signal 70 of the centrifugal pump 16 based on the result of comparing.).
Claim 19. The system of claim 11, wherein the computer-readable instructions further cause the processor to generate a notification based on determining one or more of the plurality of metrics included in the prognostic data exceed a pre-determined threshold value associated with the future operating condition of the pump; and provide the notification to the second computing device and/or one or more computing devices communicatively coupled to the first or second computing devices for display.
Claim 19, has similar limitations as of Claim(s) 8, therefore it is REJECTED under the same rationale as Claim(s) 8. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over: Mangutov et al. 2017/0268517 (Siemens) 2017/0268517; in view of Sustaeta et al. 2009/0210081; in further view of Saravanapriyan et al. 2008/0208429.
Claim 9. Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 may not expressly disclose the claimed features, however, Saravanapriyan et al. 2008/0208429 teaches The method of claim 1, further comprising, determining the diagnostic data using the received operational data and a second predictive model, the second predictive model trained to generate diagnostic data associated with the pump, the diagnostic data including a plurality of metrics associated with an anomalous operating condition of the pump and predicted in relation to the operational data; and transmitting the diagnostic data to a computing device communicatively coupled to the at least one data processor, the transmission causing the computing device to provide the diagnostic data for display (Saravanapriyan et al. 2008/0208429 [0021 - system provides capability to detect anomalies that occur in the time frame between seconds to hours to integrate with the diagnostic system for diagnosis] Exemplary embodiments further provide the capability to monitor an entire steam turbine fleet for health and performance, and to study steam turbine unit-to-unit and fleet-to-fleet variations. "Fleet Metrics" of steam turbines provide data and information about overall operation profile of a unit by monitoring various normal and abnormal events during entire operating life of the unit. Various normal and exception events, such as starts and stops, vibration and temperature exceedances, etc. are detected during the operation of a steam turbine, and a comprehensive summary of unit operation profile is prepared. This analysis is further used to determine lifing and various anomalies detected during the operation of steam turbine. In one exemplary implementation, the system tracks fleet lifing and usage metrics for all the steam turbines that are being monitored. These metrics include, but are not limited to: hot starts; cold starts; starts/stops/trips; hours of operation; hours of down time; hours on turning gear; hours the inlet temperature exceeded pre-defined thresholds; hours the exhaust pressure exceeded pre-defined thresholds; hours at different load levels; hours at different operating modes, etc. In other exemplary implementations, the system provides exception events monitoring. The system provides capability to determine if the monitored unit is in, or is heading toward an undesirable (i.e., anomalous) condition (e.g., higher than expected vibration or temperature levels, or significant performance deviation from expected values). The system provides capability to detect anomalies that occur in the time frame between seconds to hours to integrate with the diagnostic system for diagnosis. In still other exemplary implementations, the system provides benchmarking units. The system provides capability to calculate and do comparative analyses of various critical parameters by using baselining or benchmarking. Baselining and benchmarking both refer to comparing a particular unit's performance or a critical parameter against a representative sample of similar units. The system also provides capability to compare current sensor values or calculated values against their values taken during commissioning and other special events. The baseline data resides in the central system, and is available for the life of the machine for future analysis.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 to include the features as taught by Saravanapriyan et al. 2008/0208429. One of ordinary skill in the art would have been motivated to do so in order to estimate when to order replacement parts or schedule service which should prove to improve user experience, maximize profits, and optimize revenue (i.e., improve user experience).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over: Mangutov et al. 2017/0268517 (Siemens) 2017/0268517; in view of Sustaeta et al. 2009/0210081; in further view of Saravanapriyan et al. 2008/0208429; in even further view of Mehta et al. 2015/0149134.
Claim 10. Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 may not expressly disclose the claimed features, however, Saravanapriyan et al. 2008/0208429 teaches The method of claim 9, wherein the operational data used in determining diagnostic data associated with the pump includes streaming sensor data received by the data processor during operation of the one or more pumps (Mehta et al. 2015/0149134 [0023 - The diagnostic logic may continuously or periodically receive such new data such as streaming measurements from sensors, and continuously update estimations or predications based on the streaming data] Diagnostic logic, such as computers configured to execute stored diagnostic instructions, may receive new operating data from machines in the system, and apply the machine operating models, which were based on operating data, to estimate current machine operating states or predict future operating behavior. The diagnostic logic may continuously or periodically receive such new data such as streaming measurements from sensors, and continuously update estimations or predications based on the streaming data.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 to include the features as taught by Mehta et al. 2015/0149134. One of ordinary skill in the art would have been motivated to do so in order to estimate when to order replacement parts or schedule service which should prove to improve user experience, maximize profits, and optimize revenue (i.e., improve user experience).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over: Mangutov et al. 2017/0268517 (Siemens) 2017/0268517; in view of Sustaeta et al. 2009/0210081; in further view of Saini et al. 2018/0039898.
Claim 20. Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 may not expressly disclose the claimed features, however, Saini et al. 2018/0039898 teaches The system of claim 11, wherein the display of the second computing device includes a graphical user interface configured to present the prognostic data and/or the diagnostic data as graphical and/or tabular representations of time-series data associated with the one or more pumps, the graphical user interface further configured to filter the time-series data in regard to one or more of the plurality of metrics (Saini et al. 2018/0039898 [0013 - an anomaly detection prediction applied to the filtered time series data] FIG. 4 shows a graph of an anomaly detection prediction applied to the filtered time series data; [0044 - removal of seasonal patterns from time series data, such as by filtering as disclosed in aspects for this disclosure, can simplify anomaly detection] FIG. 2B shows graph 240 of the time series 212 of FIG. 2A decomposed into constituent seasonal periods. Graph 240 is presented to demonstrate how removal of seasonal patterns from time series data, such as by filtering as disclosed in aspects for this disclosure, can simplify anomaly detection. Graph 240 shows daily periodic component 246, which corresponds to a daily seasonality 218, and a weekly period component 252, which corresponds to weekly seasonality 224 separated and distinguished from baseline component 258. Baseline component 258 includes the random variations in the time series data as well as anomaly 250, which corresponds to anomaly 226. The difference in magnitude between anomaly 250 is much easier to detect in baseline 258 and can be the basis for the anomaly detection component triggering an alert.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 to include the features as taught by Saini et al. 2018/0039898. One of ordinary skill in the art would have been motivated to do so in order to estimate when to order replacement parts or schedule service which should prove to improve user experience, maximize profits, and optimize revenue (i.e., improve user experience).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over: Mangutov et al. 2017/0268517 (Siemens) 2017/0268517; in view of Sustaeta et al. 2009/0210081.
Claim 22. Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 further teaches The non-transitory computer readable storage medium of claim 21, where in the instructions are configured in a microservices computing architecture implemented within an oil and gas production environment (Mangutov et al. 2017/0268517 (Siemens) 2017/0268517 [0005 – oil and gas] Centrifugal pumps are widely used in different technical areas. They are used, for example, in oil production, city water supply systems or waste water removal. Such pumps are often used in heavy conditions and/or in a 24-hour regime. Such pumps are regularly expensive and voluminous components, especially when they form part of the infrastructure of a city or a region. A failure of such a pump is usually an important and cost-intensive incident. The failure of a pump may occur suddenly or slowly with degradation of pump characteristics by the time.).

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Unsworth et al. 2006/0071666
(Cheung et al. 2008/0109185 [0017 - collecting various pump operation-related state variables] According to the present invention, there is provided a precision diagnostic method for the failure protection and predictive maintenance of a vacuum pump, comprising the steps of: 1) collecting various pump operation-related state variables of a newly installed vacuum pump with a sampling rate for the idle and different gas-loaded conditions; 2) determining the maximum and minimum values of the time series of said state variables from each set of consecutively sampled signals over the user selected period which should be longer than the dominant period of fluctuating state variable signal components for the idle and different gas-loaded conditions; 3) estimating the pump operation characteristic values using parametric model-based active diagnostic algorithms for the idle and different gas-loaded conditions; 4) evaluating the pump performance indicators of said newly installed vacuum pump using an in-situ evaluation method; 5) storing the estimated pump operation characteristic values and the evaluated pump performance indicators of said newly installed vacuum pump in the vacuum pump maintenance database; 6) repeating the steps from 1) to 5) whenever the said newly installed vacuum pump is monitored to be under an abnormal operating condition; and 7) comparing the values of the estimated pump operation characteristic values and the evaluated pump performance indicators of said newly installed vacuum pump stored in the vacuum pump maintenance database with the estimated pump operation characteristic values and the evaluated pump performance indicators of said newly installed vacuum pump under an abnormal operation condition in order to determine pump replacement. [0018 - collecting the sampled data of all measured state variables] According to the present invention, there is also provided a precision diagnostic system for the failure protection and predictive maintenance of vacuum pumps, comprising: a dedicated signal conditioning unit for amplifying the inlet and exhaust pressure transducers, supply current probes to the booster and dry pumps, mechanical vibration sensors and measurement microphones installed at the middle of the booster and dry pumps; a high-speed, multi-channel data acquisition (DAQ) system adequate for collecting the mechanical vibration and sound pressure signals with very high frequency components up to 10.about.20 kHz; and a dual-processed sever-class PC system with the sufficient performance capacity of 1) collecting the sampled data of all measured state variables from the DAQ system in a real-time without any loss of data transfer; 2) evaluating the root-mean-square values of the mechanical vibration and sound pressure signals; 3) determining the time series of the maximum and minimum values of said measured state variables from each set of consecutively sampled signals for the idle and different gas-loaded conditions; 4) estimating the pump operation characteristic values comprising the best-fitted model parameters and the mean and peak values of said measured state variables using parameter model based active diagnostic algorithms; 5) and evaluating the pump performance indicators of the newly installed vacuum pump using an in-situ evaluation method; and storing the pump operation characteristic values and the pump performance indicators of the newly installed vacuum pump in the vacuum pump maintenance database; and comparing the values of the estimated pump operation characteristic values and the evaluated pump performance indicators of said newly installed vacuum pump stored in the vacuum pump maintenance database with the estimated pump operation characteristic values and the evaluated pump performance indicators of said newly installed vacuum pump under an abnormal operation condition in order to determine pump replacement.)


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682